 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   WILLIAM L. NIBLE,                               Case No. 16-cv-02849-BAS-RBM
13                                  Plaintiff,
                                                     ORDER (1) ADOPTING REPORT
14          v.                                       AND RECOMMENDATION; AND (2)
                                                     GRANTING DEFENDANT’S
15   FINK, et al.,
                                                     MOTION TO DISMISS
16                                 Defendants.
17                                                   [ECF Nos. 62, 75]
18
19         Plaintiff William L. Nible, a California prisoner proceeding pro se and in forma
20   pauperis, filed a lawsuit against several staff members of the Richard J. Donovan
21   Correctional Facility (“RJD”) in San Diego, California. After engaging in discovery,
22   Plaintiff moved to amend his complaint because he learned the identity of a Doe Defendant,
23   i.e., Defendant Stratton. (ECF No. 44.) The Court granted the motion and Plaintiff filed
24   an amended complaint, naming, inter alia, Defendant Stratton.
25         At this point, all other Defendants in the case have been dismissed and only the
26   claims against Defendant Stratton remain. Defendant Stratton moves to dismiss the claims
27   against him. (ECF No. 62.) Magistrate Judge Ruth Bermudez Montenegro issued a Report
28   and Recommendation (“R&R”) recommending that this Court grant the motion to dismiss

                                                 1
                                                                                       16cv2849
 1   in its entirety. (“R&R,” ECF No. 75.) Judge Montenegro ordered any objections to be
 2   filed within thirty days of the issuance of the R&R. (Id. at 23.) Plaintiff requested, and the
 3   Court granted, a 30-day extension in which to file objections. (ECF Nos. 80, 81.) Despite
 4   the extension, no objections have been filed.
 5          Having reviewed the briefing on the motion to dismiss and Judge Montenegro’s
 6   R&R, the Court ADOPTS the R&R.
 7   I.     BACKGROUND
 8          Judge Montenegro’s R&R contains a thorough and accurate recitation of the factual
 9   and procedural histories underlying the instant motion. (R&R at 1–3.) This Order
10   incorporates by reference the background as set forth therein.
11   II.    LEGAL STANDARD
12          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
13   court’s duties regarding a magistrate judge’s report and recommendation. The district court
14   “shall make a de novo determination of those portions of the report . . . to which objection
15   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(c); see also
17   United States v. Raddatz, 447 U.S. 667, 673–76 (1980). In the absence of a timely
18   objection, however, “the Court need only satisfy itself that there is no clear error on the
19   face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory
20   committee’s note (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).
21   III.   ANALYSIS
22          Plaintiff alleges Defendant Stratton mishandled Plaintiff’s grievance and a citizen’s
23   complaint filed by Plaintiff’s family member. (Second Amended Complaint, ECF No. 46,
24   ¶¶ 7, 18, 21.) Plaintiff alleges by “fail[ing] to process Plaintiff’s grievance” and in making
25   false statements in response to the citizen’s complaint, Stratton deprived Plaintiff of his
26   Fourteenth Amendment due process rights, First Amendment right to petition for redress,
27   equal protection rights, Eighth Amendment right to be free from cruel and unusual
28

                                                     2
                                                                                           16cv2849
 1   punishment, and also violated the Religious Land Use and Institutionalized Persons Act
 2   (“RLUIPA”). (Id. ¶¶ 31, 32.)
 3         A.      Due Process Cause of Action
 4         It is not entirely clear how Plaintiff alleges Stratton violated Plaintiff’s due process
 5   rights. To the extent Plaintiff alleges Stratton violated Plaintiff’s due process rights by
 6   mishandling a grievance, Judge Montenegro found that “[t]he improper handling of
 7   grievances is not a cognizable due process claim.” (R&R at 5.) The Court agrees. See
 8   Wise v. Wash. State Dep’t of Corr., 244 F. App’x. 106, 108 (9th Cir. 2007) (“An inmate
 9   has no due process rights regarding the proper handling of grievances.”). Further, to the
10   extent Plaintiff alleges Stratton violated Plaintiff’s rights through a deprivation of his
11   property, Judge Montenegro found that because Plaintiff has adequate postdeprivation
12   remedies, his rights were not violated. The Court analyzed this issue in its prior order as it
13   relates to two other Defendants. (ECF No. 79, at 4.) The same result applies here. Because
14   Plaintiff had access to, and in fact used, an adequate postdeprivation remedy after the
15   confiscation of the rune set, there was no violation of Plaintiff’s due process rights.
16   Therefore, the Court ADOPTS the R&R and GRANTS Defendant’s motion to dismiss
17   this claim.
18         B.      Remaining Causes of Action
19         Plaintiff concedes that certain causes of action may be dismissed: his RLUIPA, First
20   Amendment, equal protection, and Eighth Amendment claims. (R&R at 7–8 (citing ECF
21   No. 69, at 4).) Therefore the Court ADOPTS the R&R and GRANTS Defendant’s motion
22   to dismiss these claims.
23         C.      Leave to Amend
24         Judge Montenegro recommends dismissing Plaintiff’s claims with prejudice because
25   allowing Plaintiff to amend his claims would be futile. (R&R at 9.) Judge Montenegro
26   determined leave to amend would be futile because Plaintiff agrees to the dismissal of four
27   of his claims and his remaining claim is barred by law. The Court agrees.
28

                                                   3
                                                                                           16cv2849
 1   IV.    CONCLUSION
 2          For the foregoing reasons, the Court ADOPTS the R&R, (ECF No. 75) and
 3   GRANTS Defendant Stratton’s motion to dismiss, (ECF No. 62). Because this concludes
 4   the litigation, the clerk is instructed to close the file.
 5          IT IS SO ORDERED.
 6   DATED: July 30, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
                                                                                 16cv2849
